Citation Nr: 1107696	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-15 096	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a posttraumatic stress 
disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 percent 
from December 8, 2003 to January 14, 2004 and in excess of 30 
percent beginning January 15, 2004 for service-connected 
neuropathy of the digital nerves of the right third and fourth 
fingers associated with residuals, post operative scars, with 
ankylosis of the distal interphalangeal articulations of the 
right third and fourth fingers (neuropathy of the right ring and 
middle fingers).

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals, post operative scars, with ankylosis 
of the distal interphalangeal articulations of the right third 
and fourth fingers (scars of the right ring and middle fingers).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability has been raised by the record, see 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider 
a claim for a total rating based on individual 
unemployability), but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

The Veteran served on active duty from April 1967 to July 1970.  

In October 2007, the Board of Veterans' Appeals (Board) denied 
service connection for Agent Orange exposure; denied service 
connection for a left knee disorder; denied an evaluation in 
excess of 10 percent for service-connected residual scar, donor 
site, skin graft, left thorax; and granted a 10 percent rating 
for service-connected right ear hearing loss.  The Board also 
remanded the issues currently on appeal to the Department of 
Veterans Affairs (VA) regional office in Baltimore, Maryland (RO) 
for additional development.  A May 2010 rating granted a 30 
percent rating for neuropathy of the right index and ring fingers 
effective January 15, 2004.

The October 2007 remand directed the RO to send a Kent notice to 
the Veteran and to attempt to obtain additional information on 
the Veteran's service stressors.  A letter in accordance with 
Kent was sent to the Veteran in February 2010 and an attempt was 
made by VA to obtain information in order to verify any claimed 
stressors.  Consequently, there has been substantial compliance 
with the October 2007 remand instructions relevant to the issues 
addressed below.  Stegall v. West, 11 Vet. App. 268 (1998) 
(Holding that a remand by the Court or the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders); see Dyment v. West, 13 Vet. 
App. 141 (1999) (Holding that remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where there was substantial 
compliance with remand directives).

For reasons discussed hereinbelow, the issue of entitlement to an 
initial evaluation in excess of 10 percent from December 8, 2003 
to January 14, 2004 and in excess of 30 percent beginning January 
15, 2004 for service-connected neuropathy of the right ring and 
index fingers is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for a right knee 
disability was denied by the RO in an unappealed rating decision 
in September 1982.   

2.  The additional evidence received subsequent to the September 
1982 denial is not cumulative or redundant of evidence previously 
of record and by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a right knee 
disability.   

3.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for PTSD and for a 
right knee disability; and for an evaluation in excess of 20 
percent for service-connected scars of the right middle and ring 
fingers; and he has otherwise been assisted in the development of 
his claims.

4.  The Veteran does not have a current right knee disability due 
to service.

5.  A medically supportable diagnosis of PTSD is not 
demonstrated.

6.  The Veteran has unfavorable ankylosis of the right ring and 
middle fingers of the major extremity; the disability is not 
equivalent to amputation of the right ring and middle fingers.


CONCLUSIONS OF LAW

1.  The September 1982 RO decision that denied service connection 
for a right knee disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1104 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for a right knee disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2010).  

3.  The criteria for the establishment of service connection for 
a right knee disability are not shown.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

4.  The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2010).

5.  The criteria for the assignment of a rating in excess of 20 
percent for the service-connected scars of the right ring and 
middle fingers have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic 
Code 5219 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the 
Veteran in December 2003, March 2004, and April 2004, prior to 
adjudication, which informed him of the requirements needed to 
establish entitlement to service connection and an increased 
rating.  

Adequate notice involving new and material evidence was not sent 
in this case until later in the claims process.  However, VA may 
proceed with adjudication of a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran 
in February 2010 that informed him of the requirements needed to 
reopen a claim based on new and material evidence.  A 
supplemental statement of the case was issued in May 2010.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims files after any of the letters.  

The Veteran was informed in a March 2006 letter as to disability 
ratings and effective dates if his claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
notify a veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify a veteran of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  The 
Court also held that VA's obligation to provide a veteran with 
notice of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that was 
of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the 
Veteran in February 2010 comply with the holding in Kent.  In 
essence, this letter informed the Veteran that the claim was 
originally denied because there was no evidence of a knee 
disability in service and that he must submit evidence showing 
that he has a current knee disability possibly related to 
service.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to 
provide a medical examination in a new and material evidence case 
unless it is first determined that the claim is reopened.  A VA 
psychiatric evaluation was conducted in March 2004 and evaluation 
of the Veteran's service-connected disability was conducted in 
2010.  

Although no nexus opinion is of record on the issue of service 
connection for a right knee disability, none is needed.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the Veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the 
third element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the two.

The medical evidence in this case does not contain a diagnosis 
of a right knee disability until many years after service 
separation and there is no evidence of continuity of 
symptomatology since service.  Consequently, the Veteran has 
not presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his RO 
hearing in October 2005.  The Board additionally finds that 
general due process considerations have been complied with by VA, 
and the Veteran has had a meaningful opportunity to participate 
in the development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

New And Material Evidence

The Veteran seeks to reopen a claim of service connection for a 
right knee disability, which he contends he incurred in or as a 
result of military service.  

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7104.  A final decision cannot be reopened unless 
new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any 
aspect of the Veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has a right knee 
disability that began in service.  

The issue of service connection for a right knee disability was 
originally denied by an unappealed rating decision in September 
1982 because there was no evidence of a knee disability in 
service.  The Veteran attempted to reopen his claim of service 
connection for a right knee disability in March 2004.  The claim 
was denied in a September 2004 rating decision, and the Veteran 
timely appealed.

The evidence on file at the time of the September 1982	 RO 
decision consisted of the Veteran's service treatment records 
and VA examination reports dated from January 1971 to August 
1982.  

The Veteran's service treatment records, including his July 
1970 discharge medical history and examinations reports, do 
not contain any complaints or findings of a knee disability.  
VA examination reports from December 1974 through August 1982 
also do not contain any complaints or findings of a knee 
disorder.

Evidence received since September 1982 consists of VA 
treatment records beginning in July 1992, VA examination 
reports beginning in January 2004, and written statements by 
and on behalf of the Veteran.  

According to a May 2006 VA treatment report, the Veteran had 
mild bilateral degenerative joint disease of the knees with 
degenerative meniscus tear.  

The Board has reviewed the evidence received into the record 
since the September 1982 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for a right knee disability.  The 
May 2006 treatment report showing that the Veteran has a current 
right knee disability is new because it has not previously been 
received by VA, and it is material because it relates to the 
issue of symptomatology since service and raises a reasonable 
possibility of substantiating the claim for service connection 
for a right knee disability as it bears upon one element of a 
claim for service connection.

Service Connection Claims

The Veteran seeks service connection for a right knee disability 
and for PTSD  Because there is no competent medical evidence that 
the Veteran currently has a right knee disability due to service, 
the preponderance of the evidence is against the claim for a 
right knee disability and the appeal will be denied.  

As the evidence of record does not show the Veteran has PTSD, the 
claim for service connection for that disorder will also be 
denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Veteran's service treatment records, including his July 
1970 discharge medical history and examinations reports, do 
not contain any complaints or findings of a knee disability.  
VA examination reports from January 1971 through August 1982 
also do not contain any complaints or findings of a knee 
disorder.

The initial medical evidence of a right knee disability is a 
May 2006 VA treatment report containing a diagnosis of mild 
bilateral degenerative joint disease with degenerative 
meniscus tear.  

The Veteran testified in October 2005 that he had to run with 
Army boots in service and that he received treatment for a knee 
condition within a year of service discharge.  

Although there is a post-service diagnosis of degenerative 
arthritis of the knees, there were no complaints or findings of a 
right knee problem in service or for many years after active 
service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a lengthy period without complaint or treatment is 
evidence that there has not been a continuity of symptomatology, 
and weighs heavily against the claim).  Moreover, there is no 
medical evidence linking the Veteran's current knee disability to 
service.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

While the Veteran is competent to report his right knee symptom, 
he is not competent to report that he has arthritis of the knee 
due to service.  Laypersons are not competent to provide evidence 
in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Instead, competent medical evidence is required to render such a 
diagnosis.  Such evidence is that provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

The Board has considered the Veteran's October 2005 testimony and 
the written contentions on file in support of his claim for a 
right knee disability.  While the Veteran contends that he has a 
right knee disability due to service, he is not competent to 
provide an opinion on the etiology of a disability such as 
arthritis.  Arthritis of the right knee was not show until many 
years after service discharge and there is no medical evidence on 
file linking the Veteran's current knee condition to service.  
Consequently, service connection for a right knee disability is 
denied.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the claim for service connection for a 
right knee disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran served in Vietnam and contends that he has PTSD as a 
result of service stressors.  

Requisite for a grant of service connection for PTSD is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that a veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further development 
or corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f).  

The phrase would not apply to veterans who served in a general 
"combat area" or "combat zone," but did not themselves engage in 
combat with the enemy.  VAOPGCPREC 12-99.  In fact, the Federal 
Circuit has held that the term "engaged in combat with the enemy" 
in § 1154(b) requires that the Veteran "personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, as determined on 
a case-by-case bases.  A showing of no more than service in a 
general 'combat area' or 'combat zone' is not sufficient to 
trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 
525 F.3d 1157, 1159 (Fed. Cir. 2008).

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Once 
independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may be 
implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; the 
fact that the Veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997).


As an initial matter, it must be shown that the Veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV because 
service connection cannot be established without a current 
disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran's service treatment records, including his July 1970 
discharge medical history and examination reports, do not contain 
any complaints or findings of a psychiatric disability.  The 
initial medical evidence of a possible psychiatric disorder was 
not until VA examination in December 1974, more than four years 
after service discharge, at which time an anxiety reaction, rule 
out borderline schizophrenia, was diagnosed.  

Although the Veteran has received treatment for PTSD, each time a 
medical examination was conducted specifically to ascertain 
whether he had the diagnosis, examiners found that the Veteran 
does not meet all of the criteria for a diagnosis of PTSD, 
including in May 2002 and March 2004.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Increased Rating Claim

The Veteran was granted service connection for scars of the right 
middle and right fingers by rating decision in December 1974; a 0 
percent rating was assigned effective July 17, 1970 and a 10 
percent rating was assigned February 12, 1974.  A 20 percent 
rating was assigned by rating decision in September 1982, 
effective October 9, 1981.  The Veteran filed a claim for an 
increased evaluation for scars of the right middle and ring 
fingers in December 2003.  A September 2004 rating decision 
denied an evaluation in excess in 20 percent for service-
connected scars of the right middle and index fingers.  The 
Veteran timely appealed.  

The Veteran has contended, including at his October 2005 hearing, 
that the service-connected disability at issue is more severely 
disabling than is reflected by the currently assigned rating.  
Because this disability is not shown to manifest the 
symptomatology required for a higher rating under the rating 
schedule, and VA is obligated to only apply the applicable rating 
schedule to disability rating claim, the claim will be denied.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Veteran's scar disability of the right middle and ring 
fingers is rated as 20 percent disabling under the provisions of 
Diagnostic Code 5219 for disability of the fingers.  

Under Diagnostic Code 5219, a 20 percent evaluation is assigned 
for unfavorable ankylosis of the long and ring fingers of the 
major or minor hand.  A higher rating of 30 percent is granted 
for unfavorable ankylosis of the index and another finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5219 (2010).  

If there is limitation of motion of two or more digits, evaluate 
each digit separately and combine the evaluations.  Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple Digits of 
the Hand.  38 C.F.R. § 4.71a (5), (2010).

Diagnostic Code 5229 indicates that a noncompensable rating is 
warranted for limitation of motion of either index or long finger 
if there is a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, and; extension is 
limited by no more than 30 degrees.  A maximum 10 percent rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5229 (2010).

Diagnostic Code 5230 indicates that any limitation of motion of 
either ring or little finger is noncompensable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2010).

In classifying the severity of ankylosis and limitation of motion 
of single digits and combinations of digits the following rules 
will be observed: (1) Ankylosis of both the metacarpophalangeal 
(MCP) and proximal interphalangeal (PIP) joints, with either 
joint in extension or in full flexion, will be rated as 
amputation.  (2) Ankylosis of both the MCP and PIP joints, even 
though each is individually in favorable position, will be rated 
as unfavorable ankylosis.  (3) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  (4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to the MCP joint of other 
digits.  Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation and 
angulations of bones, will be rated as amputation.  The ratings 
for codes 5216 through 5219 apply to unfavorable ankylosis or 
limited motion preventing flexion of tips to within 2 inches (5.1 
cms.) of median transverse fold of the palm.  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a (2010).

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury or surgical procedures.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be 
evaluated as unfavorable ankylosis if both the MCP and the PIP 
joints of a digit are ankylosed; or if only the MCP or the PIP 
joint is ankylosed and there is a gap of more than two inches 
(5.1 centimeters) between the fingertips and the proximal 
transverse crease of the palm (palm crease), with fingers flexed 
to the extent possible.  A disability is to be evaluated as 
favorable ankylosis if only the MCP or the PIP joint is ankylosed 
and there is a gap of two inches (5.1 centimeters) or less 
between the fingertips and the palm crease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230, Note 3 (2010).

38 C.F.R. § 4.71a, Diagnostic Codes 5144, 5147, 5149, and 5151 
(2010) pertain to amputation of two digits of a hand, to include 
amputation of the ring finger.  A 30 percent rating is assigned 
for amputation of the long and ring fingers of the major hand.  

On VA evaluation of the right fingers in January 2004, it was 
noted that the claims file was not available.  The Veteran had 
had two prior surgeries on his right hand.  The right third and 
fourth fingers could not be voluntarily palmar flexed at the 
metacarpophalangeal joints but could be passively palmar flexed.  
The right third and fourth distal interphalangeal joints appeared 
surgically fused in full extension and could not be palmar flexed 
either voluntarily or passively.  The third distal phalanx was 
missing a mild to moderate amount of bone.  There was no 
swelling, heat, erythema, or tenderness.  The other digits had 
normal motion.  The Veteran's grip and grasp, as well as fine and 
gross manipulation, were severely diminished.  The diagnosis was 
fractures of the right third and fourth fingers, status post 
surgery times two.  The examiner noted evidence of moderate 
weakened movement and excess fatigability of the right third and 
fourth fingers, but there was no additional loss of motion 
because movement of the fingers was constant in terms of lack of 
full mobility.

VA examination of the Veteran's right hand, his major extremity, 
in November 2005, which included review of the claims files, 
revealed an inability to fully flex his ring and middle fingers.  
Passively, he had a full range of motion at the MCP and PIP 
joints of the ring and middle fingers and his fingertips could 
passively be approximated to the midcarpal crease.  Actively, he 
could bring his fingertips 5 cm from the midcarpal crease.  The 
diagnoses were ankylosis of the distal interphalangeal of the 
right ring finger and flexion tendon injury to the middle and 
ring fingers of the right hand.  

The examiner noted in November 2005 that the Veteran was unable 
to make a full fist with his right hand and approximate the 
fingertips of the ring and middle fingers to the midcarpal crease 
due to an injury to the flexor tendon and to ankylosis of the 
distal interphalangeal (DIP) joint of the ring finger.  There was 
no evidence of additional limitation due to pain, further loss of 
motion, incoordination, weakness, or flare-up.  There was also no 
evidence of adverse impact on activities of daily living.  The 
Veteran was unemployed, and it was noted that his occupational 
base was restricted in occupations requiring fine and gross 
dexterity from his right hand.  He was reported to use his left 
hand for activities rather than his right.

The Veteran said on VA evaluation in May 2010 that he had not 
been able to work for the past two years because of his right 
hand disabilities.  He complained of constant right hand pain, 
locking, difficulty holding onto things, marked decrease in 
strength, and loss of dexterity.  He said that he had difficulty 
performing activities of daily living.  Physical examination 
revealed no active flexion of the DIP and PIP joints of the right 
ring and middle fingers; Passive motion of the right ring and 
middle fingers PIP joint was from 0 to 75 degrees.  Active 
flexion of the MCP joint of the right ring and middle fingers was 
from 0 to 50 degrees; passive flexion was from 0 to 70 degrees.  


The Veteran was not able to oppose the tip of the ring or middle 
finger against the tip of the thumb.  When making a fist, only 
the index and little fingers could flex into the palmar crease.  
The strength for pushing, pulling, and twisting was markedly 
limited; there was loss of dexterity for writing, twisting, and 
probing.  There was additional functional loss of 5 degrees of 
active MCP flexion of the middle and ring fingers after 
repetitive use.  X-rays of the right hand showed narrowing of the 
PIP and DIP joints of the middle and ring fingers.  The diagnoses 
in May 2010 were open wound of the right middle and ring fingers 
with laceration of the flexor tendons, open fracture of the right 
middle and ring fingers, and surgical fusion of the DIP joints of 
the right middle and ring fingers.  It was concluded that the 
condition of the right first and second fingers was less likely 
as not secondary to or aggravated by the service-connected third 
and fourth fingers.

The Veteran's current 20 percent rating for scars of the right 
middle and ring fingers is the maximum rating assigned for 
ankylosis of these two fingers.  To warrant a higher rating, the 
disability would need to be rated for amputation.  Although 
ankylosis of both the MCP and PIP joints, with either joint in 
extension or in full flexion, will be rated as amputation, the 
medical evidence does not show ankylosis of both the MCP and PIP 
joints.  Rather the Veteran has had surgical fusion of the DIP 
joints of the right middle and ring fingers.  A higher rating 
also is not warranted for ankylosis of another group of fingers, 
as the evidence does not show any disability of the index finger 
or thumb.  Although a 30 percent rating is assigned for 
amputation of the long and ring fingers of the major hand, the 
Veteran's right ring and middle fingers have not been amputated, 
so Diagnostic Code 5149 does not apply in this case.  

The Board has considered whether a higher disability rating is 
warranted for the Veteran's right ring and long fingers based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 
4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although the Veteran evidences functional loss due to 
his multiple finger disability, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available based 
on symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  As the currently assigned 20 percent disability 
rating for scars of the right ring and middle fingers is greater 
than the maximum 10 percent allowable for loss of motion of the 
middle finger under Diagnostic Code 5229, and a noncompensable 
evaluation is the maximum rating allowable under Diagnostic Code 
5230 for loss of motion of the ring finger, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration. 

The Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. In the absence of 
such factors, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the increased rating claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right knee disability, the 
claim for service connection for a right knee disability is 
reopened.

Service connection for a right knee disability is denied.

Service connection for PTSD is denied.

An evaluation in excess of 20 percent for service-connected scars 
of the right ring and middle fingers is denied.

REMAND

This case was remanded by the Board in October 2007 for 
additional development, to include clarification from the VA 
examiner who conducted a neurological evaluation of the Veteran 
in November 2005 on which fingers on the Veteran's right hand 
were examined during that examination.  If this examiner had not 
examined the right third and fourth fingers, the Veteran was to 
undergo a new neurology examination to determine which fingers 
are affected by unfavorable ankylosis and neuropathy and to 
determine whether the Veteran's neuropathy of the digital nerves 
is mild, moderate, or severe.  Although there is a January 2010 
report on file from the examiner who saw the Veteran in November 
2005, this report is based on a review of the file and not on a 
current examination of the right hand.  The January 2010 
examiner's report refers to disability of the index and middle 
fingers even though all medical evidence on file other than the 
November 2005 report indicates that the affected digits are the 
right middle and ring fingers.   

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the 
Board finds that the RO did not adequately comply with the terms 
of the Board's October 2007 remand with respect to the issue of 
entitlement to an initial evaluation in excess of 10 percent from 
December 8, 2003 to January 14, 2004 and in excess of 30 percent 
beginning January 15, 2004 for service-connected neuropathy of 
the right ring and middle fingers.  Id.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for neuropathy of the right 
middle and ring fingers since May 2010, the 
date of the most recent evidence on file.  
After securing any necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified 
by the Veteran that have not been 
previously secured.  If VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  Following completion of the above-
requested development, the AMC/RO will 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and severity of the Veteran's service-
connected neuropathy of the right ring and 
middle fingers.

The following considerations will govern 
the examination:

a.  The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.  After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the which fingers on the 
Veteran's right hand are affected by 
neuropathy and whether the neuropathy 
is mild, moderate, or severe.

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

d.  If the examiner is unable to 
render an opinion without resort to 
speculation, this should be noted 
and explained.

e.  If the examiner responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the AMC/RO will attempt 
to clarify whether there is evidence 
that needs to be obtained in order to 
render the opinion non-speculative 
and to obtain such evidence.

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.
		
3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination or to fully cooperate with 
the examiner without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that the examination report does not 
contain sufficient detail, the AMC/RO must 
take any appropriate action by return of 
the report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

5.  Thereafter, the AMC/RO must 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent from December 8, 2003 to January 
14, 2004 and in excess of 30 percent 
beginning January 15, 2004 for service-
connected neuropathy of the right ring and 
middle fingers.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


